Citation Nr: 1231643	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-37 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals, fragment wound, right forearm.

2.  Entitlement to an initial disability rating in excess of 10 percent for facial scar, right side of face, residual of shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board has reviewed all relevant documents contained within the Veteran's Virtual VA file.  

The issue of the disability rating for residuals of a fragment wound of the right forearm is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A shell fragment wound facial scar on the right side of face has been essentially productive of one characteristic of disfigurement. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for facial scar, right side of face, residual of shell fragment wound, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Code 7800 (prior to October 23, 2008). 







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2008), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the appellant's claim.  In VCAA notice letters of December 2005, February 2006 and March 2006 the appellant was provided adequate notice as to the evidence needed to substantiate his claim.  He was informed of the evidence necessary to establish entitlement, what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on her behalf; it also in essence told him to provide relevant information which would include that in his possession.  The March 2006 letter provided notice as to the effective date and disability rating 

In the instant case, the appellant disagreed with the initial rating assigned for his disability on appeal and did so within one year of the initial decision that granted service connection.  Although the issue before the Board is whether the appellant's disability rating resulting from the grant of service connection is proper, the appeal arises from a claim for entitlement to service connection, not an increased rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that section 5103 (a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  It further noted that the notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements triggered by VA's receipt of a claim to establish service connection, such as in the instant case, differs in content from notice in response to a claim seeking a higher evaluation for a disability for which service connection has already been established.  See 38 U.S.C.A. § 5103(b)(3).  In the instant case, VCAA notice requirements as to disability ratings were satisfied because the RO provided the appellant with the notice as to assignment of disability ratings applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service medical records and outpatient medical records have been obtained.  The appellant was afforded a VA examination which is adequate to properly decide the issue on appeal.  Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

By way of history, the Veteran filed a claim for service connection for a facial scar in November 2005.  In a rating decision of August 2006, the RO granted service connection and awarded a noncompensable rating pending a VA examination.  A VA examination was conducted in October 2006 and in a rating decision of March 2007, the RO continued the noncompensable evaluation.  The Veteran disagreed with the decision and in a rating decision of November 2008, the RO increased the disability rating of the facial scar to 10 percent effective the date of the grant of service connection.  The Veteran appealed the disability ratings assigned.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's facial scar is rated as 10 percent disabling unde Diagnostic Code 7800.  The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his original claim prior to that date, only the pre-October 2008 version of the schedular criteria is applicable.  The Veteran here did not specifically request consideration under the new provisions.  Regardless, the actual rating criteria described below are the same under the new version as the old version.  The change for this particular rating code consists of the addition of two notes, neither of which is applicable in this case. 

Diagnostic Code 7800, covering disfigurement of the head, face, or neck, provides a 10 percent rating for a scar with one characteristic of disfigurement.  Note (1) indicates that the eight characteristics of disfigurement are skin indurated and inflexible in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); scar adherent to underlying tissue; surface contour of scar elevated or depressed on palpation; scar at least one-quarter inch (0.6 centimeters) wide at the widest part; and scar five or more inches (13 or more centimeters) in length.  38 C.F.R. § 4.118 (2008).

Note (2) is related to the eye and is not applicable in this case.  Note (3) states that the rater should take into consideration unretouched color photographs when evaluating under these criteria.  Id. 

The Veteran was afforded a QTC examination in October 2006.  At the time, the Veteran reported localized pain which is aching and sharp in nature.  The pain is at a level of 2 out of 10.  The pain comes and goes by itself, and at the time of the pain, he can function with medication.  The functional impairment is a feeling of burning in the right eye.  A physical examination revealed a level scar on the right side of the face measuring about 2 cm by 1 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  Facial bone x-ray was abnormal showing a single large piece of shrapnel in the posterior right maxillary sinus.  

Based on the October 2006 QTC examination, the Veteran has one characteristic of disfigurement as his scar is at least one-quarter inch (0.6 centimeters) wide at the widest part having measured 1 cm wide.  He does not have any of the other characteristics of disfigurement, for purposes of evaluation under § 4.118.  With only one characteristic of disfigurement, the Veteran is not entitled to a rating in excess of 10 percent under the criteria.  The examination showed no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  Accordingly, the Board finds that there are no other applicable rating criteria to the present case.  

The Board acknowledges that the Veteran has complained of pain on the face and a sensation of burning in the right eye.  The pain comes and goes on its own and neither symptom causes any additional functional impairment.  Considering any potentially applicable rating criteria, the Board finds that there is no basis on which to grant a disability rating in excess of the currently assigned 10 percent.  Finally, the Board acknowledges that the Veteran has stated that his facial scar causes problems with his sinuses.  However, he has not given any specificity as to how the scar affects his sinuses and at the October 2006 examination, x-rays showed the facial bones to be normal but for the residual shrapnel which was not noted to cause any residuals.  

The Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claims to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria, as set forth above, appropriately describe the severity and symptoms of the disability at issue.  There has been no showing that the Veteran's service-connected facial scar has necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for facial scar, right side of face residual of shell fragment wound, is denied.  


REMAND

The Veteran is seeking a compensable evaluation for the service connected residuals fragment wound of the right forearm.  The disability is currently rated under Diagnostic Code 7805.  Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805. 

The Veteran was afforded a QTC examination in October 2006.  At the time, ranges of motion for the right shoulder and elbow were noted.  In a Notice of Disagreement of May 2007, the Veteran stated that since the right arm injury, he has had a reduction in the ability to perform the same function as the left arm.  The Board notes, however, that the scar is on the forearm.  A review of the Diagnostic Codes shows that Diagnostic Codes 5206 - 5208 address limitation of motion of the forearm.  Considering the location of the scar, the Board finds that the range of motion of the forearm is most applicable to the claim.  These were not provided in the QTC examination.  Therefore, the Board finds that a new examination is needed prior to deciding the issue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA examination to determine the current level of functional impairment associated with the scar in the right forearm.  The examiner is asked to provide, in addition to the characteristics of the scar, the ranges of motion of the right forearm to include flexion and extension.  The examiner must state to what extent, if any, the range of motion is limited by repetitive use, fatigue, weakness, lack of endurance and incoordination. Any and all neurologic abnormalities associated with the inservice gunshot wound also should be reported. 

The claim file should be provided to the examiner.  The examiner must also be provided access to the Veteran's Virtual VA file and all relevant documents within the virtual file must be reviewed.  The examiner must state that a review of the paper and Virtual file has been completed.  A complete rationale for any opinion rendered must be provided.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


